Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Ferrell on December 18, 2021.

The application has been amended as follows: 

	The Claims:
	In claim 1, line 3, delete “0.1” and insert – 1 --.
	In claim 2, line 2, after “group” insert – consisting --.
	In claim 2, line 3, delete “or” and insert – and --.
	In claim 4, line 4, after “group” insert – consisting --.
	In claim 4, line 5, delete “or” and insert – and --.
	In claim 5, line 4, after “group” insert – consisting --.
	In claim 5, line 5, delete “or” and insert – and --.
	In claim 7, line 4, after “group” insert – consisting --.
	In claim 7, line 5, delete “or” and insert – and --.

In claim 11, line 2, after “group” insert – consisting --.
In claim 23, line 1, delete “6” and insert – 7 --.  
	Cancel claims 6, 18, and 19.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Note that, Applicant’s amendment, Applicant’s arguments, the Examiner’s Amendment, and the comparative data provided in the instant specification are sufficient to place the instant claims in condition for allowance.  Of the references of record, the most pertinent is Borchers et al (US 8,883,704).  Borchers et al teach inventive cogranules comprising 50 to 85% by weight of a bleach activator, 0.1 to 20% by weight of a metal-containing bleach catalyst, 5 to 20% by weight of an organic acid, 1 to 20% by weight of a binder which is not an organic acid, and at least 3% by weight of a water-soluble protective layer (coating). See column 5, lines 20-50.  However, Applicant has provided comparative data in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, pages 23 and 24 of the instant specification provide compar
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761